Citation Nr: 1115421	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-23 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for left ankle disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to a compensable rating for right foot dermatophytosis.

6.  Entitlement to a compensable rating for left foot dermatophytosis.

7.  Entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities.  




REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to March 2002.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York.  

The issues of entitlement to service connection for bilateral ankle and knee disabilities and entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of service connection for a right and left foot disorder characterized by pain (there is a diagnosis of pes planus) has been raised by the record and in the Veteran's March 2008 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  





FINDINGS OF FACT

1.  The Veteran's right foot dermatophytosis involves less than 5 percent of the entire body and less than 5 percent of exposed areas, and does not require systemic therapy.

2.  The Veteran's left foot dermatophytosis involves less than 5 percent of the entire body and less than 5 percent of exposed areas, and does not require systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right foot dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7806, 7813 (2010).

2.  The criteria for a compensable rating for left foot dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7806, 7813.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

The Veteran's dermatophytosis has been rated under 38 C.F.R. § 4.130, Diagnostic Code 7813-7805.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  

The Board initially notes that the criteria for evaluating disorders of the skin were amended effective October 23, 2008.  The amendments only apply to those claims filed on or after that date, or in claims where the Veteran specifically requests to be evaluated under the new criteria.  Here, the Veteran's claim was filed before October 23, 2008, and the Veteran has not requested consideration under the amended criteria.  Consequently, the Board will apply the former rating criteria in effect when the Veteran filed her claim.

Under Diagnostic Code 7813, the disability is rated as either disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801 to 7805, or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability.

Under Diagnostic Code (DC) 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when the scars cover an area or areas exceeding 6 square inches (39 sq. cm.).  Scars that are superficial, do not cause limited motion, and cover area of 144 inches or more are given a compensable rating under DC 7802.  Unstable superficial scars are rated under DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated under DC 7804.  DC 7804 stipulates that a 10 percent disability evaluation will be warranted with evidence that a superficial service-connected scar is painful on examination.  38 C.F.R. § 4.118, DC 7804.  DC 7805 provides that other scars are rated on limitation of function of the affected part.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801- 7805.

As the skin disability does not involve the head, face, or neck, the rating criteria for disfigurement of the head, face, or neck under Diagnostic Code 7800 do not apply.  As the skin disability does not involve scarring (as reflected in the June 2008 VA examination report), the rating criteria for scars under Diagnostic Codes 7801 to 7805 do not apply.

In this case, the predominant disability picture is one of dermatitis, which is rated under Diagnostic Code 7806.

Under Diagnostic Code 7806, a noncompensable rating is assigned when less than 5 percent of the entire body or of exposed areas is affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is assigned when at least 5 percent but less than 20 percent of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Because the evidence with respect to the bilateral foot dermatophytosis has been relatively uniform in nature, the disabilities will be discussed together.  This is done for ease of discussion and is not intended to combine the disabilities into one disability with one rating.

In reviewing the evidence of record, the Board finds that a compensable evaluation for the Veteran's dermatophytosis is not warranted at any point during the appeal period in the instant case.  In this regard, a VA treatment record from February 2008 notes that the Veteran had hyper-pigmented macules about 6 millimeters in diameter on her right foot.  Also noted were hyper-keratotic lesions and a hypo-pigmented lesion.  A June 2008 VA examiner notes the Veteran's condition was constant and not progressive.  She utilizes lotrimin cream, which is topical, an episodic basis.  The examiner also noted that there is no intensive light therapy UVB, PUVA or electron beam therapy.  The examiner found that the Veteran has pruritis.  Upon physical examination the Veteran's feet both had a scaling, slightly lichenified rash involving the feet.  The total surface area involved was 3 percent and since the area is normally not exposed, 0 percent of the exposed surface of the body was found.  The examiner noted no scarring or disfigurement.  

The Board notes that the symptomatology reflected by the June 2008 VA examination, as well as other evidence of record, does not warrant a compensable evaluation under Diagnostic Code 7806.  There is no competent evidence of record at any time during this appeal that the Veteran's bilateral foot dermatophytosis affects at least 5 percent of the Veteran's exposed body or total body or has been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.

In sum, the evidence shows that the Veteran's bilateral foot dermatophytosis affects less than 5 percent of the entire body, and affects less than 5 percent of exposed areas.  The evidence does not suggest that the Veteran has required the use of systemic therapy such as corticosteroids or other immunosuppressive drugs; rather she uses a topical cream.  Accordingly, the Veteran is not entitled to a compensable rating for either her service-connected right foot or left foot dermatophytosis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

Under these circumstances, the Board finds that a compensable evaluation for the Veteran's service-connected right and left foot dermatophytosis is not warranted at any point during the appeal period.  The Board notes that it considered whether staged ratings are appropriate.  See Hart, supra.  However, the evidence does not show that the Veteran's service-connected disabilities warrant a compensable evaluation at any point during the appeal period.  

Extraschedular evaluation for disabilities

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's dematophytosis.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's dermatophytosis is specifically contemplated under the appropriate ratings criteria (which explicitly considers the Veteran's symptoms as listed under the relevant diagnostic codes, including a rash covering surface area and use of a topical cream.)  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that the service-connected dermatophytosis causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  The evidence does not support the proposition that the Veteran's service-connected disability present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. §3.321(b)(1) (2010).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice include informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning her claim.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate her claims by letters in May 2008 and November 2008.  Both of these letters provided the Veteran with the specific notice required by Dingess, supra.  

In any event, the Board finds that the Veteran is not prejudiced by the manner or timing of VCAA notice in this case.  She was given the rating criteria for her dermatophytosis disability in the rating decision, statement of the case and supplemental statement of the case.  These notifications show that a reasonable person could be expected to understand what was needed to substantiate the claims.  Further, the Veteran has been represented by a Veterans' Service Organizations during this appeal process and has had a meaningful opportunity to assist in the development of her claim.  Thus, the Veteran was accordingly made well aware of the requirements for increased evaluations pursuant to the applicable diagnostic criteria.  Consequently, it is also demonstrated that the Veteran had actual knowledge of the specific rating criteria for dermatophytosis, and why higher ratings had not been assigned, as well as an opportunity to present evidence and argument to support a higher rating.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support her claim.  The record contains her service treatment records.  VA treatment records have been associated with the claims file.  The Veteran was provided a VA examination.  Statements of the Veteran and her representative have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there are any available additional pertinent records to support her claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

A compensable rating for right foot dermatophytosis with calluses and corns is denied.  

A compensable rating for left foot dermatophytosis with calluses and corns is denied.  


REMAND

There is an indication in the record that the Veteran is claiming service connection for a bilateral foot disorder separate from her bilateral foot dermatophytosis (See Veteran's March 2008 statement referencing a right and left foot condition after listing her "[s]kin condition of the feet.")  Given that there are some suggestions in the Veteran's VA examination reports and outpatient treatment records that she may have a current bilateral foot disorder (pes planus) that is related to her military service and that this may have caused her current ankle and knee pain, the Board finds that the issues of entitlement to service connection for bilateral knee and ankle disorders and a 10 percent rating for multiple noncompensable disorders under 38 C.F.R. § 3.324 are not ripe for Board adjudication at this time, as the grant of service connection for another bilateral foot disorder could affect the outcome of these issues on appeal.  

Under these circumstances, the Board finds that, as the issues on appeal discussed above are inextricably intertwined with the service connection for a bilateral foot disorder issue not yet adjudicated, they should be considered together, and thus a decision by the Board on the Veteran's bilateral knee and ankle claims and a claim for a 10 percent rating for multiple noncompensable disorders at this juncture would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  

The Board notes that the RO should obtain the Veteran's most recent VA outpatient records before any readjudication.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's treatment records from the Hudson Valley VAMC system from August 2010 to the present.  All documents should be associated with the claims file.

2.  After the above has been accomplished, the RO should ensure that it develops and adjudicates the Veteran's claim for a bilateral foot disorder, to include pes planus.  Any further appropriate development should also be undertaken prior to readjudication of the issues currently on appeal.  

3.  If the benefits sought remain denied, the RO should issue an appropriate Supplemental Statement of the Case (SSOC), and provide the Veteran and her representative the requisite time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


